DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the office action mailed on 09/07/2021 is withdrawn.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.”  The specification is objected to because the specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
[0025] of the original specification dated 08/09/2019 recites:

 “the distance is approximately 200 mm (at a center position of the notch groove 110 in the tire width direction), and the width of the notch groove 110 is approximately 50 mm.  The predetermined range denotes a range of approximately respective notch groove 110 (namely, approximately ± 50 mm)”. 

[0029] of the original specification dated 08/09/2019 recites:

 “the predetermined range denotes a range of approximately respective notch grooves 210 (namely, approximately ± 50 mm) to respective directions from the center position.  On the other hand, regarding the notch groove 220, since the notch groove 220 is located at the outer side in the tire width direction and is closer to the circumferential direction groove 40, the predetermined range may be further include a position far away from the center position to an inner direction by a distance of approximately two notch grooves 220 (namely, approximately 100 mm).

It is unclear if the above identified portions of the original specification provides a special definition for determining “the predetermined range” of the notch grooves 110, 210, and 220.  These paragraphs do not clearly and exactly describe how the predetermined range is determined.  Is a predetermined range referring to a suitable range for locating notch grooves intended for distances of 1/8, 1/16, and 1/4 of the tread width, respectively away from the tire equatorial line CL?  Is the predetermined range based on a width of a notch groove?  Is the center of the notch grooves located at distances of 1/8, 1/16, and 1/4 of the tread width, respectively away from the tire equatorial line CL? How is ±50 mm used to determine the predetermined range? 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the notch groove 210 is formed in a predetermined range corresponding to a position far away from the tire equatorial line CL by a distance of 1/16 of the tread width.  The notch groove 220 is formed in a predetermined range corresponding to a position far away from the tire equatorial line CL by a distance of ¼ of the tread width” as described in ([0027]) of the original specification dated 08/09/2019.  Specifically, in FIG. 1 and FIG. 7, reference character 220 is located at 1/16 of the tread width away from the tire equatorial line whereas the original specification describes reference character 210 is formed in a predetermined range whereas the original specification describes reference 220 is formed in a predetermined range corresponding to a position far away from the tire equatorial line CL by a distance ¼ of the tread width.  For FIG. 1 and FIG. 7 each, reference character 220 should be --210-- and reference character 210 should be --220--.   
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 4 each recites “a predetermined range”.  
The metes and bounds of “a predetermined range” is indefinite.  It is unclear how the predetermined range is determined.  Clarification is required.
The remaining claims are rejected because they are dependent claims of a rejected claim applied above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’948 (JP 2012-179948).
Regarding claims 1 and 3, refer to annotated FIG. 7 below. 

    PNG
    media_image1.png
    839
    567
    media_image1.png
    Greyscale

JP’948 teaches groove 9 is located at position Q which is 1/8 of a tread width TW from a tire equator E (abstract and FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2015/0352906) in view of JP’399 (JP 2007-230399).
Regarding claim 1, Nomura teaches a construction vehicle tire comprising a tread (FIG. 7) including: 
A width direction narrow groove (62, 57), 
A center circumferential direction groove (55), 
An outer side circumferential direction groove (59), and
A shoulder lug groove (56). 
Nomura is silent to a notch groove. However, JP’399 teaches a construction vehicle tire comprising a width direction narrow groove 20 extending in a central region 30 of the tread.  The width direction narrow groove has notches 26 for wear resisting properties and for suppressing heat generation and preventing tread separation (abstract).  FIG. 2B show a notch having a slope-like shape.  FIG. 1A provides notches by alternating from one groove wall to an opposite groove wall of the width direction  a notch groove formed in a slope like shape and communicating with the width direction narrow groove and only one notch groove is formed in a predetermined range corresponding to a position far away from the tire equatorial line by a distance of 1/8 of a width the tread since JP’399 provides notches along the width direction narrow groove for the benefits of wear resistance and suppressing heat generation, FIG. 2B of JP’399 teaches the notch groove having a sloped bottom surface, and FIG. 1A provides notch grooves along substantially the entire length of the width direction narrow groove and alternating from one groove wall to an opposite groove wall of the width direction narrow groove.  Claim 1 does not exclude other notch grooves provided on the width direction groove that is not on the 1/8 position of the tread width from the equatorial line.  Claim 1 does not require a notch groove be located exactly on 1/8 of the tread width from the equatorial line due to the claim language of “a predetermined range”.  The last two lines of claim 1 is satisfied because “a predetermined range” is interpreted as the entire length of the width direction narrow groove.
Regarding claim 2, Nomura teaches a construction vehicle tire comprising a tread (FIG. 7) including: 
A width direction narrow groove (62, 57), 

An outer side circumferential direction groove (59), and
A shoulder lug groove (56). 
Nomura is silent to a notch groove. However, JP’399 teaches a construction vehicle tire comprising a width direction narrow groove 20 extending in a central region 30 of the tread.  The width direction narrow groove has notches 26 for wear resisting properties and for suppressing heat generation and preventing tread separation (abstract).  FIG. 2B show a notch having a slope-like shape.  FIG. 1A provides notches by alternating from one groove wall to an opposite groove wall of the width direction narrow groove along the length of the width direction narrow groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Nomura with a notch groove formed in a slope like shape and communicating with the width direction narrow groove and the notch groove is formed in each of a predetermined range corresponding to a position far away from the tire equatorial line by a distance of 1/16 of a width of the tread and a predetermined range corresponding to a position far away from the tire equatorial line by a distance of ¼ of the width of the tread since JP’399 provides notches along the width direction narrow groove for the benefits of wear resistance and suppressing heat generation, FIG. 2B of JP’399 illustrates the notch groove having a sloped bottom surface, and FIG. 1A provides the notch grooves along substantially the entire length of the width Claim 2 does not require the notch grooves to be located exactly at 1/16 and 1/4 of the tread width from the equatorial line due to the claim language of “a predetermined range”.  
Regarding claims 3 and 5, the tire of Nomura in view of JP’399 would satisfy the claimed limitation since JP’399 in FIG. 2B illustrates the notch groove increasing in depth from the tread surface toward the groove that the notch groove is opening to and FIG. 2A illustrates a notch groove (26A) opening to a width direction narrow groove (20).  
Regarding claim 4, Nomura teaches a construction vehicle tire comprising a tread (FIG. 7) including: 
A first width direction narrow groove (62),
A second width direction narrow groove (57), 
A center circumferential direction groove (55), 
An outer side circumferential direction groove (59), and
A shoulder lug groove (56). 
Nomura is silent to a notch groove.  However, JP’399 teaches a construction vehicle tire comprising a width direction narrow groove 20 extending in a central region 30 of the tread.  The width direction narrow groove has notches 26 for wear resisting properties and for suppressing heat generation and preventing tread separation (abstract).  FIG. 2B show a notch having a slope-like shape.  FIG. 1A provides notches by alternating from one groove wall to an opposite groove wall of the width direction  along substantially the entire length of the width direction narrow groove and alternating from one groove wall to an opposite groove wall of the width direction narrow groove, reasonably locating notch grooves in each of the claimed locations.  With regard to “only one first notch groove”, this claim limitation fails to exclude other notch grooves provided on the first width direction narrow groove. Claim 4 does not require the second notch grooves to be located exactly at 1/16 and 1/4 of the tread width from the equatorial line due to the claim language of “a predetermined range”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/08/2022